Citation Nr: 0702318	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  04-35 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension 
secondary to diabetes mellitus.

2.  Entitlement to service connection for erectile 
dysfunction secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel







INTRODUCTION

The veteran had active service from November 1962 to November 
1966.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied the benefits sought on 
appeal.  

The veteran's appeal was previously before the Board in April 
2006.  At that time, the Board remanded the veteran's appeal 
in order to allow the RO to provide the veteran notice of the 
information and evidence necessary to substantiate a claim 
for secondary service connection, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA), and to enable the RO to 
have initial consideration of evidence received since the 
August 2004 statement of the case.  In the Board's April 2006 
remand, the RO was also directed to take appropriate action 
regarding other claims adjudicated by the February 2003 
rating decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's diabetes mellitus is service connected.

3.  The veteran's hypertension predated the veteran's 
diabetes mellitus.

4.  The veteran's erectile dysfunction predated the veteran's 
diabetes mellitus.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service 
nor is it a proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).

2.  Erectile dysfunction was not incurred in or aggravated by 
service nor is it a proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the VCAA must be examined.  The VCAA provides that VA shall 
apprise a claimant of the evidence necessary to substantiate 
his claims for benefits and that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence unless no 
reasonable possibility exists that such assistance will aid 
in substantiating the claims.

In a May 2006 letter, issued to the veteran pursuant to the 
Board's April 2006 remand, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
addition, the letter also generally advised the veteran to 
submit any additional information in support of his claims.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
letter also provided additional notice of how a disability 
rating and effective date are determined, as is now required 
by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, the Board finds that VA met its duty to notify the 
veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on claims for VA benefits.  In 
this case, the veteran was not provided adequate VCAA notice 
until the May 2006 letter issued pursuant to the Board's 
April 2006 remand, and therefore, after the February 2003 
rating decision. 

The Court specifically stated in Pelegrini, however, that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating actions 
upon which this appeal is based.  The Board specifically 
finds that the veteran was not prejudiced by the post-AOJ 
decision notice because he was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate his claims.  Also, a supplemental statement of 
the case was issued subsequent to the most recent notice, 
making all notices pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board.  It appears that all 
known and available records relevant to the issues here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

The veteran asserted that his had hypertension and erectile 
dysfunction that worsened due to his service connected 
diabetes.  The veteran acknowledged that both conditions 
predated his diabetes diagnosis.  Regarding the veteran's 
hypertension, the veteran asserted that his doctor had to 
change his medications after he began taking the oral 
medications for diabetes.  Regarding the veteran's erectile 
dysfunction, the veteran noted that he had a prosthesis 
placed before the diagnosis of diabetes, but the prosthesis 
had broken and he had been informed that the prosthesis will 
not be replaced due to his diabetes.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic disability 
resulting from that injury.  If there is no evidence of a 
chronic condition during service, or an applicable 
presumptive period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology.  Id. 

In addition, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  Specifically, 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Under a recent revision, any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
71 Fed. Reg. 52744-52747 (Sept. 7, 2006) (to be codified at 
38 C.F.R. § 3.310(b)).  In the present case, as noted below, 
the evidence of record does not substantiate a causal 
relationship between the veteran's service-connected diabetes 
and his nonservice-connected hypertension or erectile 
dysfunction; therefore, the Board finds that the newly 
enacted provisions of 38 C.F.R. § 3.310(b) are not directly 
relevant to this case.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Service Connection:  Hypertension

According to medical history provided by the veteran, he was 
diagnosed as having diabetes in approximately 1996.  The 
veteran underwent a VA examination in April 2004.  The 
examiner indicated he reviewed the veteran's claims file, but 
noted that there was no medical records in the file dated 
prior to 1997; the examiner appears to have relied on history 
provided by the veteran for facts regarding earlier medical 
history.  The examiner noted that the veteran had a history 
of essential hypertension.  The examiner further noted that 
the veteran had not had any complications related to his 
hypertension and had not been hospitalized due to malignant 
hypertension.

The examiner noted that the veteran's hypertension predated 
the veteran's diabetes by at least 10 years and that there 
was no evidence that the veteran's hypertension was 
exacerbated by the veteran's diabetes.  The Board finds that 
the examiner's finding that there was no evidence that the 
veteran's diabetes exacerbated his hypertension has the same 
meaning as a finding that the veteran's diabetes did not 
aggravate the hypertension.

The veteran's private medical doctor submitted a November 
2004 letter.  She opined that even if the veteran's 
hypertension predated his diagnosis of diabetes, she was 
confident that the veteran's diabetes was aggravating his 
hypertension.  

The Board notes that bare conclusions, even those made by 
medical professionals, which are not accompanied by a factual 
predicate in the record, are not probative.  See Miller v. 
West, 11 Vet. App. 345 (1998).  The Court has held that it is 
the Board's duty to determine the credibility and weight of 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
Although the Board may not ignore the opinion of a physician, 
it is free to discount the credibility of a physician's 
statement.  See Sanden v. Derwinski, 2 Vet. App. 97 (1992).  
The Board further notes that greater weight may be placed on 
one physician's opinion than another physician's opinion 
depending on factors such as reasoning employed by the 
physician.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  Therefore, as the private medical doctor did not 
provide any reasoning or basis for her opinion, the Board 
finds that the opinion provided by the private medical doctor 
has little probative weight.

The Board finds that the veteran does not have hypertension 
that is somehow related to his service.  There is no evidence 
that the veteran had hypertension during service and the 
veteran does not claim such a connection.  The Board also 
finds that the veteran's hypertension is not secondarily 
related to the veteran's service-connected diabetes.  In 
coming to this finding, the Board relies on the veteran's 
April 2004 VA examination that found that there was no 
evidence that the veteran's pre-existing essential 
hypertension was aggravated by diabetes.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
veteran's claim for service connection for hypertension must 
be denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).

Service Connection:  Erectile Dysfunction

As noted, the veteran was diagnosed as having diabetes in 
approximately 1996.  The veteran noted that his diabetes was 
preventing him from having his non-functioning penile 
prosthesis replaced, and therefore, asserted that his 
diabetes was aggravating his erectile dysfunction.

A private medical treatment note dated in October 1996 
indicates that the veteran had his penile prosthesis for five 
years and that it has been malfunctioning for several months.  
The record also contains a January 2001 private urology 
consultation report regarding the nonfunctioning penile 
prosthesis.  The medical doctor noted that the veteran 
related developing erectile dysfunction in the middle to late 
1980s.  In a March 2001 medical treatment record, a private 
medical doctor indicated that he had a discussion with the 
veteran regarding replacing the penile prosthesis, including 
the increased risks due to his diabetes.  The Board notes 
that in none of the medical treatment records in the 
veteran's claims file is the veteran advised not to have the 
prosthesis replacement surgery, only informed of the 
increased risks and complications.  

The veteran underwent a VA medical examination in December 
2002.  The examiner did not have the veteran's claims file 
available for review.  The veteran related to the examiner 
that he had erectile dysfunction for a few years before the 
onset of diabetes.  The veteran related that he had a penile 
prosthesis placed in 1994.  The Board notes that these dates 
do not match those related in the medical records outlined 
above.  The examiner opined that, based on the history 
provided by the veteran, the veteran's erectile dysfunction 
was advanced at the time of the placement of the penile 
prosthesis, and therefore, the veteran's erectile dysfunction 
was not secondary to his diabetes.  In the VA examination the 
veteran underwent in April 2004, the examiner noted that the 
veteran had not had the prosthesis replaced.

In the November 2004 letter submitted by the veteran's 
private medical doctor, she opined that even if the veteran's 
erectile dysfunction did predate his diagnosis of diabetes, 
she was confident that the veteran's diabetes was aggravating 
his erectile dysfunction.  As noted in the discussion above 
regarding this private medical doctor's opinion letter, bare 
conclusions, even those made by medical professionals, which 
are not accompanied by a factual predicate in the record, are 
not probative.  See Miller v. West, 11 Vet. App. 345 (1998).  
For those same reasons as discussed in the section above, the 
Board finds that the opinion provided by the private medical 
doctor has little probative weight.

The Board finds that the veteran does not have erectile 
dysfunction that is somehow related to the veteran's service.  
There is no evidence that the veteran had erectile 
dysfunction during service and the veteran does not claim 
such a connection.  The Board also finds that the veteran's 
erectile dysfunction is not secondarily related to the 
veteran's service-connected diabetes.  In coming to this 
finding, the Board relies on the December 2002 VA examination 
in which the examiner found that the veteran's erectile 
dysfunction was not secondary to his diabetes.  

Although the examiner did not specifically make an opinion 
regarding aggravation, the Board finds that the medical 
records clearly indicate that the veteran's erectile 
dysfunction was advanced before the onset of diabetes.  As 
noted, although the veteran's private medical doctor opined 
in a November 2004 letter that the veteran's diabetes 
aggravated his erectile dysfunction, the medical doctor 
provides no basis for this assertion.  There is no medical 
evidence of record indicating that the veteran's erectile 
dysfunction has worsened since the onset of his diabetes and 
no evidence of record that the veteran's diabetes prevents 
the veteran from having the penile prosthesis replaced.  
Therefore, as the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not 
applicable and the veteran's claim for service connection for 
erectile dysfunction must be denied. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for hypertension secondary to diabetes 
mellitus is denied.

Service connection for erectile dysfunction secondary to 
diabetes mellitus is denied.

____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


